METHOD FOR PRODUCING A SULFIDE SOLID ELECTROLYTE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 6/6/2022:
Claims 6, 11, and 12 have been amended; claims 1-5, 7, 9, 10, and 14-19 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 112(a) and (b) have been withdrawn due to amendment.

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive.
The Applicant discloses: “Regarding the method for producing solid electrolytes, as the Office acknowledges, Deiseroth does not describe the use of elemental sulfur (simple sulfur) as a raw material (Experimental Section). Similarly, Grange makes no mention of adding elemental sulfur to phosphorus sulfide as a raw material of solid electrolytes. Although Grange discloses that phosphorus sulfide contains free sulfur, Grange has only disclosed a method for measuring free sulfur contained in phosphorus sulfide. Further, the amount of free sulfur indicated by Grange is smaller than the amount of elemental sulfur added in amended claim 6.”
The Examiner respectfully traverses. Figure 1 of Deiseroth discloses various types of PS compounds (phosphorus-sulfide compounds) containing 0 to 20,000 ppm free sulfur. Free sulfur is essentially a component of the PS compounds. Further, the amount of free sulfur is not smaller than the amount of elemental sulfur added in claim 6. The range is 0 to 2 mass %.
Applicant’s arguments with respect to claims 1-19 have been considered but are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (WO 2016/104702 A1 using US 2017/0352916 A1 as an English translation), Deiseroth et al. (Angew. Chem. Int. Ed., (2008), 47, 755-758) and further in view of Grange et al. (Ind. Eng. Chem. Res. (2014), 53, 4429-4433, including supporting information.)
Regarding claims 6, 8, and 20, Miyashita et al. teach a method for producing a sulfide solid electrolyte (Abstract) comprising an argyrodite-type crystal structure (Abstract), the method comprising: mixing lithium sulfide, phosphorus sulfide, and lithium halide as raw materials to obtain a raw material mixture, a molar ratio of lithium sulfide: phosphorus sulfide: elemental sulfur: lithium halide of the raw material mixture being 40 to 60: 10 to 20: 25 to 50 wherein the argyrodite-type crystal structure comprises lithium, phosphorus, sulfur, and halogen. (Paragraph 0051 discloses it is preferable to mix 38.8 to 72.0 parts (mol %) of lithium sulfide powder, 10.2 to 12.4 parts (mol %) of diphosphorus pentasulfide powder, and 15.6 to 51.0 parts (mol %) of lithium chloride powder.). However, they do not teach adjusting a phosphorus content based on a total mass of the phosphorus sulfide and the elemental sulfur to 27.8 mass% or less or that it contains elemental sulfur with a molar ratio of 0.5 to 10.
Dieseroth et al teach sulfide solid electrolyte (Experimental section) comprising an argyrodite-type crystal structure (Fig. 1, page 755, first paragraph) which comprises using phosphorus sulfide as the raw material, wherein the phosphorus sulfide has a phosphorus content of 27.7 mass% or less (Experimental section discloses the use of 98% purity P2S5. Stoichiometrically, P2S5 contains 27.8% P and with a 98% purity, the P content is 27.244%.). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Miyashita with Dieseroth in order to improve conductivity.
However, Deiseroth does not disclose that the phosphorus sulfide contains free sulfur or that elemental sulfur is added to it in an amount of 0.5 to 10.
Grange et al. teach use of phosphorus pentasulfides for use in amorphous solid electrolytes (Introduction). Further, the phosphorus sulfide can contain 0.5-10 mass% of free sulfur (Table S1 and further fig. 1 discloses a range of 0-2.). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Deiseroth with any of the phosphorus sulfide samples of Grange with an acceptable level of free sulfur or to apply the method of sulfur detection also disclosed by Grange in order to more accurately detect the level of free sulfur in a given PS solution.
Regarding claim 11, the combination of Miyashita, Deiseroth and Grange et al. teach the method for producing a sulfide solid electrolyte according to claim 6. Further, Deiseroth et al. teach using two or more types of lithium halides as the raw material (Experimental section discloses LiCl and LiBr.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Miyashita with Dieseroth in order to improve conductivity.
Regarding claims 12 and 13, the combination of Miyashita, Deiseroth and Grange et al. teach the method for producing a sulfide solid electrolyte according to claim 1. Further, Miyashita et al. teach a step of heat treatment under an inert gas atmosphere at 420 to 470°C. (Paragraph 0059 discloses heat treatment under an inert atmosphere at 400 to 450°C.) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729